Citation Nr: 0211660	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  97-29 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether a timely appeal was filed with respect to the 
question what evaluation is warranted for hiatal hernia, with 
gastroesophageal reflux disease, since May 1, 1995?

2.  Whether a timely appeal was filed with respect to the 
question what evaluation is warranted for a low back disorder 
since May 1, 1995?

3.  Whether a timely appeal was filed with respect to the 
question what evaluation is warranted for hemorrhoids since 
May 1, 1995?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from May 1961 to May 1964 and 
from July 1964 to April 1995.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1996 decision by the Washington, DC, Regional 
Office (RO).  During the pendency of this appeal, the veteran 
moved and his file was transferred to the Roanoke, Virginia, 
RO.


REMAND

In a July 2002 letter, the Board advised the veteran that his 
Substantive Appeal appeared to have been filed late.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991).  He was invited to 
submit evidence or to testify at hearing on the issue of the 
timeliness of his Substantive Appeal.  In a letter received 
at the Board in August 2002, he indicated a desire for a 
Travel Board hearing.

Accordingly, this case is remanded to the RO for the 
following:

The RO should place the case on the 
hearing docket and, when appropriate, 
notify the veteran of the time, date, and 
place of the hearing.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


